DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
7/8/2022. In Applicant’s amendment, claims 1, 15, and 20 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 102 and 35 USC 103 are withdrawn.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 10 that claim 1’s limitations do not fall within certain methods of organizing human activity because the claim does not involve human activity at all. Examiner respectfully disagrees. The claim falls under certain methods of organizing human activity because it is directed to a commercial interaction where the commercial interaction is advertising, marketing or sales activities or behaviors. This characterization is based on the claimed acquisition of popularity and transaction volume of a target vehicle type, evaluating resource allocation data of the target vehicle type based on the acquired data and adjusting the resource allocation data or outputting a resource adjustment suggestion corresponding to the evaluation result.
Applicant asserts on p. 10-11 that amended claim 1 is related to techniques of image recognition and data filtering rather than organizing human activity. Examiner respectfully disagrees. Claim 1’s amended limitations of recognizing an object in a video image and determining whether the recognized object belongs to a whitelist; ignoring the recognized object in response to determining that the recognized object belongs to the whitelist, and identifying the recognized object as a target person in response to determining that the recognized object does not belong to the whitelist are directed to mental processes including observations, evaluations, judgements and opinions. For example, a user may “recognize” an object in a video image and determine whether the recognized object belongs to a whitelist, “ignore” the recognized object and “identify” the recognized object as a target person but for the recitation of a processor (claims 15 and 20), which claim 1 does not currently include.
Applicant's prior art arguments have been fully considered and they are persuasive to overcome the rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus, method and non-transitory computer storage medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-14 are directed toward the statutory category of a process (reciting a “method”). Claims 15-19 are directed toward the statutory category of a machine (reciting an “apparatus”). Claim 20 is directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 15 and 20 are directed to an abstract idea by reciting recognizing an object in a video image and determining whether the recognized object belongs to a whitelist; ignoring the recognized object in response to determining that the recognized object belongs to the whitelist, and identifying the recognized object as a target person in response to determining that the recognized object does not belong to the whitelist; acquiring popularity and transaction volume of a target vehicle type in a target site within 5a preset time range, wherein the popularity is determined based at least in part on information associated with the target person; evaluating resource allocation data of the target vehicle type based on the popularity and the transaction volume to obtain an evaluation result of the resource allocation data; and adjusting the resource allocation data or outputting a resource adjustment suggestion corresponding to the evaluation result, according to the evaluation result. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions (including advertising, marketing or sales activities or behaviors). Additionally, the claims are considered abstract because these steps recite mental processes including observations, evaluations, judgements and opinions. The claims measure performance data of a product to output a recommendation according to the measured performance which is a commercial interaction. Additionally the claims recognize an object, determine it belongs to a whitelist and ignore the recognized object which is a mental process.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor and a memory configured to store processor-executable instructions) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-14 and 16-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). Applicant's claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Electronically scanning or extracting data from a physical document,” Content Extraction and Transmission, LLC v. Wells Fargo Bank, “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec and “Performing repetitive calculations,” Flook (citations omitted), by performing steps such as “recognizing” an object in a video image, “ignoring” the recognized object, “acquiring” popularity and transaction volume of a target vehicle type, “evaluating” resource allocation data of the target vehicle type, and “adjusting” the resource allocation data or “outputting” a resource adjustment suggestion (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9542832 B1; Wei, Modeling the Impact of Incentives on Vehicle Sales Volume, 2001.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624